Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and presented for examination.
Applicant's request for reconsideration of the previous the rejection of the last Office action is persuasive and, therefore, the previous of that action is withdrawn. The new office action is replaced the previous rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1- 20 are method for dynamically generating an optimized processing pipeline for tasks. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The claim1 is directed to method for dynamically generating an optimized processing pipeline for tasks. A process is one of the statutory categories of invention. 
The claim1 is directed to a process, i.e., a series of steps or acts, for providing a performance guaranty. The claim1 recites a computer-implemented method for dynamically generating an optimized processing pipeline for tasks, identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; and creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks. similar which can be an abstract idea. The mere nominal recitation of element does not take the claim limitation out of the mental processes grouping. Thus, the claim 1 recites a mental process. Thus, the claim1 is directed to an abstract idea.
The claim1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1, for example, recites a computer-implemented method for dynamically generating an optimized processing pipeline for tasks, identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; and creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks in which these steps of being practical perform in mind and the additional elements do not amount  significantly more than the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The claim as a whole is not integrates the mental process into a practical application. The claim is not patent eligible.
Dependents are not drawn eligible subject matter as they are directed to an abstract idea without significantly more.

Claim 12 is directed to a system comprising a processor and a memory having instructions stored which, a memory. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of devices). 
Claim 12 is directed a system for dynamically generating an optimized processing pipeline for tasks, a processor and a memory configured to provide computer program instructions to the processor to execute functions of a plurality of components identifying component for identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; and a pipeline creating component for creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks. The claim 12 recite components identifying component for identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; and a pipeline creating component for creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks which can be performed mentally. The mere nominal recitation of a system for dynamically generating an optimized processing pipeline for tasks, a processor and a memory configured to provide computer program instructions to the processor does not take the claim limitation out of the mental processes grouping. Therefore, claim recites a mental process and is directed to an abstract idea.
The claim 12 does not include the additional elements limitations in addition to the abstract idea. The claim recited the additional limitations of central processing unit (CPU) core. These generic computer components are claimed as server for enabling a task identifying component identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; a pipeline creating component one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the process perform generic computer functions. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Dependent claims which depend on independent claim 12 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim 20 is directed to a computer program product for dynamically generating an optimized processing pipeline for tasks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instruction executable by a processor to cause the processor a system comprising a processor and a memory having instructions stored which, a memory. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of devices). 
Claim 20 is directed computer program product for dynamically generating an optimized processing pipeline for tasks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instruction executable by a processor to cause the processor a system comprising a processor and a memory having instructions stored which, a memory identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; and a pipeline creating component for creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks. The claim 20recite components identifying component for identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; and a pipeline creating component for creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks which can be performed mentally. The mere nominal recitation of a system for dynamically generating an optimized processing pipeline for tasks, a processor and a memory configured to provide computer program instructions to the processor does not take the claim limitation out of the mental processes grouping. Therefore, claim recites a mental process and is directed to an abstract idea.
The claim 20 does not include the additional elements limitations in addition to the abstract idea. The claim recited the additional limitations of a processor to cause the processor a system comprising a processor. These generic computer components are claimed as identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data, data transformations, and output data; creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks. The computer components at each step of the process perform generic computer functions. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 01/04/2022. As to claims 1, 12 and 20 are lack of antecedent basic and are rejected as follows:
As to claim 1, line 6-8, the “the order of stages” should amend as “an order of stages”. 
As to claim 12, line 12-13, the “the order of stages” should amend as “an order of stages”.
As to claim 20, line 12-13, the “the order of stages” should amend as “an order of stages”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4, 8,11,  12, 14, 17, 20 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US. 2019/0347765 A1) in view of Grzywna (US 2008/0320284).



As to claims 1, 12 and 20, Matier teaches the invention substantially as claimed including a computer-implemented method for dynamically generating an optimized processing pipeline for tasks, comprising:
identifying tasks to be executed from defined tasks that are defined declaratively as a number of stages of input data (it is necessary to choose specific parameter sets P.sub.M1, P.sub.M2, P.sub.M3 for the various stages of the image chain 70. Each parameter set P.sub.M1, P.sub.M2, P.sub.M3 that is input to a method block M.sub.I, M.sub.II, M.sub.III may include many individual parameters. As explained above, it is not easy to correctly choose suitable parameter values for the operations F1, F2, F3, F4 (functions) of a method block M.sub.I, M.sub.II, M.sub.III, paragraph [40]; In a conventional image chain, each method block may perform a task using a sequence of image processing functions, and the same image processing function may be used by one or more method blocks, the step of identifying the set of image processing functions includes identifying method blocks of the image chain and identifying any image processing functions implemented in each method block of the image chain, paragraphs [4], [16]) data transformations (each method block serves to complete a certain image processing task such as Laplace decomposition, bilateral filtering, Gaussian filtering, shrinkage, Fourier transformation, or median/quantile filtering. In a conventional image chain, each method block may perform a task using a sequence of image processing functions, and the same image processing function may be used by one or more method blocks. A conventional image chain may therefore be associated with a pool or set of image processing functions, 15) and output data (The output of the chain 10 is a processed image R that may be presented to a user. For example, a radiologist or doctor may examine the result R for diagnostic purposes. In the image chain 10, only three method blocks M.sub.I, M.sub.II, M.sub.III are shown, but an image chain may include any number of method blocks. The first method block M.sub.I of the image chain 10 implements three neural networks NN1, NN2, NN3 to perform the functions of three corresponding image processing methods F1, F2, F3, paragraph [34]; identifying image processing functions for the image chain; replacing each of the identified image processing functions by a corresponding neural network; determining a sequence of execution of instances of the neural networks for the image chain, claims 1-4);
processing the identified tasks to determine dependencies between the tasks based on defined stages of tasks (replacing each image processing function by a corresponding neural network; determining a sequence of execution of the neural networks; and applying backpropagation to adjust the performance of the neural networks, claims 1-3, paragraphs [8-10]; the method of creating an image chain includes a step of re-arranging the order of image processing functions to obtain an image chain approximation, paragraph [22]); and
creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages and removing duplication of stages between the tasks (the image chain 10 of FIG. 2 may be optimized by "collapsing" the various steps into a shorter chain by removing redundant steps that occur multiple times in the pipeline. In the embodiment depicted in FIG. 4, the image chain 10 of FIG. 2 has been optimized to include a sequence of only four stages, for example, a sequence in which each neural network NN1, NN2, NN3, NN4 is only implemented once. The single instance of a neural network in the image chain 10X makes essentially the same contribution as the two instances of that neural network in the image chain 10 of FIG. 2, so that the end result of this image chain 10X will approximate the end result of the image chain 10 of FIG. 2. However, the advantage of this, paragraph [37]).
Maier does not teaches creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages Grzywna  teaches creating one or more optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages (dividing a pipelined algorithm into stages, assigning each stage a serial or parallel type, and specifying data dependencies and operations for each stage to create a high level algorithm design; and converting the high level algorithm design into a serial control module program, paragraphs [18-22] ; ViSSP allows a pipelined algorithm with serial and/or parallel processing stages to be implemented such that each stage is performed by hardware that is most suited for the task, paragraph [004]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of optimized data processing pipelines by performing a dependency resolution procedure on stages of all tasks in parallel using the determined dependencies to determine the order of stages  as taught by Grzywna  into Miaer  allow performing simultaneously on multiple independent data values to only the simplest algorithms can be classified as being simplest serial or parallel.
As to claim 3, Maier teaches where the identified tasks to be executed is a subset of tasks defined declaratively, processing the identified tasks includes using the determined dependencies to resolve dependencies with the stages from outside the subset (identifying image processing functions for the image chain; replacing each of the identified image processing functions by a corresponding neural network; determining a sequence of execution of instances of the neural networks for the image chain, claims 1-4, In the embodiment depicted in FIG. 4, the image chain 10 of FIG. 2 has been optimized to include a sequence of only four stages, for example, a sequence in which each neural network NN1, NN2, NN3, NN4 is only implemented once, paragraphs [36-38]).

As to claim 8, Matier teaches creating the one or more optimized data processing pipelines includes topological sorting to order the stages in a pipeline to satisfy the determined dependencies and for deduplication of stages in a defined order (the image chain 10 of FIG. 2 may be optimized by "collapsing" the various steps into a shorter chain by removing redundant steps that occur multiple times in the pipeline. In the embodiment depicted in FIG. 4, the image chain 10 of FIG. 2 has been optimized to include a sequence of only four stages, for example, a sequence in which each neural network NN1, NN2, NN3, NN4 is only implemented once, paragraph [37]).
As to claims 4 and 14, Grzywna teaches creating the one or more optimized data processing pipelines includes the dependency super graph into one or more pipelines when the tasks are scheduled for execution (dividing a pipelined algorithm into stages, assigning each stage a serial or parallel type, and specifying data dependencies and operations for each stage to create a high level algorithm design; and converting the high level algorithm design into a serial control module program, paragraphs [18-22] ; wherein the system is mounted on an autonomous vehicle. A method for converting a pipelined algorithm into a serial control module program, the method comprising: dividing a pipelined algorithm into stages, assigning each stage a serial or parallel type, and specifying data dependencies and operations for each stage to create a high-level algorithm design; and converting the high-level algorithm design into a serial control module program by (a) compiling the serial stages for execution by a serial processing module, claims 17-20; paragraphs [42]).
As to claim 11, Fogel teaches once the one or more pipelines are generated, passing to a compute framework for execution using a runtime mediation to schedule stage execution and pass data between the stages (optimized labeling of map objects is achieved in near real-time by dividing the task into pipelined subtasks, some being performed off-line, and others being performed immediately, responsively to changing client requests, and changes in the map viewport. Optimization of label placement can be accomplished using simulated annealing and simulated quenching…. according to still another aspect of the method, the real-time phase of the first subtask, the real-time phase of the second subtask, and the real-time phase of the third subtask comprise concurrently executing second computer processes, data being exchanged among the second computer processes during performance thereof, paragraph [16-20]).

As to claim 17, Matier teaches creating the one or more optimized data processing pipelines includes topological sorting to order the stages in a pipeline to satisfy the determined dependencies and for deduplication of stages in a defined order (the image chain 10 of FIG. 2 may be optimized by "collapsing" the various steps into a shorter chain by removing redundant steps that occur multiple times in the pipeline. In the embodiment depicted in FIG. 4, the image chain 10 of FIG. 2 has been optimized to include a sequence of only four stages, for example, a sequence in which each neural network NN1, NN2, NN3, NN4 is only implemented once, paragraph [37]).
As to claim 19, Fogel teaches once the one or more pipelines are generated, passing to a compute framework for execution using a runtime mediation to schedule stage execution and pass data between the stages (optimized labeling of map objects is achieved in near real-time by dividing the task into pipelined subtasks, some being performed off-line, and others being performed immediately, responsively to changing client requests, and changes in the map viewport. Optimization of label placement can be accomplished using simulated annealing and simulated quenching…. according to still another aspect of the method, the real-time phase of the first subtask, the real-time phase of the second subtask, and the real-time phase of the third subtask comprise concurrently executing second computer processes, data being exchanged among the second computer processes during performance thereof, paragraph [16-20]).


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US. 2019/0347765 A1) in view of Grzywna (US 2008/0320284) further in view of Gehring (US 2008/0140692 A1).
 	As to claims 2, Maier and Grzywna do not teach processing the identified tasks to determine dependencies between the tasks based on the defined stages of the tasks includes analyzing each task for inbound data dependencies to define any directional dependencies between the tasks. However, Gehring teaches processing the identified tasks to determine dependencies between the tasks based on the defined stages of the tasks includes analyzing each task for inbound data dependencies to define any directional dependencies between the tasks (the specification of the processing of the pipeline may be analyzed to determine the number of memories accessed by the pipeline. For each memory, a dependency graph may be created for scheduling the memory reads that access the memory, col. 10, lines 40-72).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of processing the identified tasks to determine dependencies between the tasks based on the defined stages of the tasks includes analyzing each task for inbound data dependencies to define any directional dependencies between the tasks  as taught by Gehring into Grzywna and   Miaer  allow implementation can be generated quickly given a specification of the processing of network packets, deficiencies discovered in an initial implementation may be addressed by modifying the specification and generating an improved implementation.
As to claim 13, it is rejected for the same reason as claim 2 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (US. 2019/0347765 A1) in view of Grzywna (US 2008/0320284) further in view of ogawa (US 6,611,956 B1).
As to claim 5, Maier and Grzywna do not teaches the dependency super graph is a directed
acyclic graph (DAG) where nodes of the dependency super graph represent the stages of the
tasks, and directed edges represent data dependencies between the stages and which contains no cycles. However, ogawa, hajime teaches the dependency super graph is a directed acyclic graph (DAG) where nodes of the dependency super graph represent the stages of the tasks, and directed edges represent data dependencies between the stages and which contains no cycles (In this way, in order to avoid generating a cycle in a size dependence graph 2907 which will be created at a subsequent stage, the positions of the basic blocks are changed without altering the control ‘structure in the basic block division code 2903 to output a basic block moving code 2905, directed edges are drawn from all the nodes which represent depended basic block to the basic block under consideration (step S405). The direction of these directed edges is opposite to that of dependence, Fig. 3-4).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of dependency super graph is a directed acyclic graph (DAG) where nodes of the dependency super graph represent the stages of the tasks, and directed edges represent data dependencies between the stages and which contains no cycles as taught by ogawa, hajime  into Miaer  and Grzywna allow optimization apparatus for a processor using variable length instructions, more specifically, to a technology for estimating constant values in relative branch instructions in an instruction string.

Claims 6, 9, 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US. 2019/0347765 A1) in view of Grzywna (US 2008/0320284) further in view of Fogel (US 2006/0058949).
As to claims 6 and 15, Maiger and Grzywna do not teach creating the one or more optimized data processing pipelines collates multiple tasks into one or more pipelines optimizing a pipeline’s stages in real time according to dynamically changing identified tasks to be executed. However, Fogel teaches (Using a map server and a thin, typically mobile client, maps are dynamically drawn and displayed at the client. Optimized labeling of map objects is achieved in near real-time by dividing the task into pipelined subtasks, some being performed off-line, and others being performed immediately, responsively to changing client requests, and changes in the map viewport. Optimization of label placement can be accomplished using simulated annealing and simulated quenching, paragraph [16]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of creating the one or more optimized data processing pipelines collates multiple tasks into one or more pipelines optimizing a pipeline’s stages in real time according to dynamically changing identified tasks to be executed  as taught by Fogel into Gehring, Grzywna and  Miaer  to allow benefit of this new capability is that more efficient texture mapping operations and the like may now be performed on the GPU, thereby increasing overall performance in the graphics pipeline.
As to claim 9, Fogel teaches identifying the tasks to be executed is dynamically by selecting from a group consisting of: a schedule maintained by a pipeline framework, actions performed by a user, and reported state changes within a system. However, tasks to be executed is dynamically by selecting from a group consisting of: a schedule maintained by a pipeline framework, actions performed by a user, and reported state changes within a system (the client 16 is typically connected to the network 18 by a wireless link and is operated by a mobile user 20. The map 12 is presented on a display screen of the client 16 according to some criteria set up at the client 16. Some of the data may be preprocessed and saved on the server 14; however, most data is processed in real time on the server 14. The client 16 runs a process that does little more than display the map on the display screen, paragraphs [82-83]). 
As to claims 10 and 18, Fogel teaches identifying the tasks to be executed includes identifying whether to divide the tasks into multiple subsets each of which involve creating the one or more optimized data processing pipelines (optimized labeling of map objects is achieved in near real-time by dividing the task into pipelined subtasks, some being performed off-line, and others being performed immediately, responsively to changing client requests, and changes in the map viewport. Optimization of label placement can be accomplished using simulated annealing and simulated quenching, paragraph [16]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US. 2019/0347765 A1) in view of Grzywna (US 2008/0320284) further in view of Hoxey (US 5,450,588 A).
As to claims 7 and 16, Mairer and Grzywna do not teach determining if the one or more optimized data processing pipelines is required by using a depth first search. However, Hoxey teaches determining if the one or more optimized data processing pipelines is required by using a depth first search (relative performance gains in test cases tend to vary greatly depending on the amount of cycle time lost due to these kinds of pipeline delays. In test cases containing a reasonable amount of pipeline delay, performance gains can be seen to be as high as 30%. The cost at compile time is proportional to the number of opportunities exploited plus the fixed overhead of the search, which together typically represent less than 1% of the compile time. As stated above, a depth-first search is preferable to a top-down search because it locates the most frequently executed delay reducing hoisting opportunities first. As well, a depth-first search has less overhead than a top-down search, col. 9, line 63 - col. 10, line 6).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of processing the identified tasks to determine dependencies between the tasks based on the defined stages of the tasks includes analyzing each task for inbound data dependencies to define any directional dependencies between the tasks  as taught by Hoxey into Grzywna and  Miaer to allow a depth-first search is preferable to a top-down search because it locates the most frequently executed delay reducing hoisting opportunities first.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195